EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 3rd
day of January, 2007 by and between CompuCredit Corporation, a Georgia
corporation (“CompuCredit”), and Krishnakumar Srinivasan, an individual resident
of the State of Georgia (“Employee”).

W I T N E S S E T H:

WHEREAS, in consideration of, among other things, CompuCredit’s appointing
Employee to the position of President (Credit Cards), Employee has agreed to
devote his full working time to the business efforts of CompuCredit; and

WHEREAS, the parties hereto desire to amend and restate all prior employment
agreements or arrangements, in their entirety to set forth the terms and
conditions of Employee’s continued employment with CompuCredit;

NOW, THEREFORE, for and in consideration of the Employee’s employment with
CompuCredit and the premises and the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, CompuCredit and Employee hereby agree as
follows:

1. Relationship Re-established. Upon the terms and subject to the conditions of
this Agreement, CompuCredit hereby employs Employee to serve as the President
(Credit Cards), and, as such, Employee shall manage the Credit Card Line of
Business and be the primary executive within CompuCredit responsible for the
profitability and management of the Credit Card Line of Business and shall have
such other executive level powers and duties as shall be otherwise conferred on
him by CompuCredit’s Board of Directors or Chief Executive Officer consistent
with those generally associated with that position (collectively, the
“Services”). For the purpose of this Agreement, “Credit Card Line of Business”
shall mean CompuCredit’s commercial enterprise of extending unsecured revolving
loans to customers. Employee shall perform the Services at the direction of
CompuCredit’s Chief Executive Officer. Employee hereby agrees to devote 100% of
his business time, attention, energy and skill exclusively to performing his
obligations and duties hereunder and to engage in no business activities other
than the performance of his obligations and duties hereunder, except for those
specific activities as the Chief Executive Officer or Board of Directors of
CompuCredit shall approve in advance in writing; provided, however, that nothing
herein contained shall restrict or prevent Employee from personally and for his
own account owning and dealing in stocks, bonds, securities, real estate,
commodities, or other investment properties for his own benefit or the benefit
of his family. Further, nothing herein contained shall restrict or prevent
Employee from serving on the Board of Directors of a non-profit entity or any
entity that the Chief Executive Officer approves of in writing. Employee shall
perform his obligations and duties hereunder diligently, faithfully and to the
best of his abilities and, in doing so, shall comply with applicable CompuCredit
policies and procedures. If there is any conflict between such policies and
procedures and this Agreement, this Agreement shall control.



--------------------------------------------------------------------------------

2. Term; Termination.

2.1 Term of Employment. The term of Employee’s employment under this Agreement
shall commence on January 1, 2007 and shall continue for an initial term (the
“Initial Term”) of five years from that date, unless sooner terminated in
accordance with Section 2.2. Upon expiration of the Initial Term, Employee’s
term of employment shall be automatically extended month by month upon the same
terms and conditions contained herein until terminated in accordance with
Section 2.2. The Initial Term and any additional period of time Employee is
employed by CompuCredit thereafter shall be collectively referred to as the
“Term.”

2.2 Termination of Employment.

(a) This Agreement shall automatically and immediately terminate upon the death
of Employee.

(b) Either party may terminate this Agreement upon the Complete Disability of
Employee. “Complete Disability”, as used herein, shall mean the inability of
Employee by reason of any physical or mental impairment to perform fully and
effectively, as determined in the reasonable judgment of a competent physician
selected in good faith by CompuCredit, the Services on a full time basis for an
aggregate of 90 days in any period of 180 consecutive days.

(c) In addition to any other rights or remedies available to CompuCredit,
CompuCredit may, in its sole discretion, terminate Employee’s employment for
Cause effective immediately upon delivery of written notice to Employee. In this
Agreement, “Cause” means the reasonable, good faith determination of a majority
of the members of CompuCredit’s Board of Directors that:

(i)(A) Employee has committed an act constituting fraud, deceit or intentional
material misrepresentation with respect to CompuCredit or any client, customer
or supplier of CompuCredit; (B) Employee has embezzled funds or assets from
CompuCredit or any client or customer of CompuCredit; (C) Employee has engaged
in willful misconduct or gross negligence in the performance of the Services;
(D) Employee has failed to comply in a material way with any of the terms of
Section 1 or Section 9 hereof;

(ii) Employee has breached or defaulted in the performance of any other material
provision of this Agreement and has not cured such breach or default to
CompuCredit’s reasonable satisfaction within thirty (30) days after receiving
notice thereof; or

(iii) Employee’s conduct is materially detrimental to the reputation of
CompuCredit which Employee has not cured (if such conduct is curable in
Employer’s reasonable opinion) to CompuCredit’s reasonable satisfaction within
ten (10) days after receiving notice thereof.

 

2



--------------------------------------------------------------------------------

(d) In addition to any other rights or remedies available to Employee, Employee
may, in his sole discretion, terminate Employee’s employment for Good Reason
effective immediately upon delivery of written notice to CompuCredit. In this
Agreement, “Good Reason” shall mean the occurrence of any one of the following
events:

(i) Employee’s status or role within CompuCredit is demoted in any of the
following ways:

(A) a material diminution in the scope and nature of Employee’s duties and
responsibilities or the assignment of duties and responsibilities inconsistent
with those generally associated with the position of primary executive of the
Credit Card Line of Business;

(B) Employee no longer reports directly to the Chief Executive Officer or
President of CompuCredit; or

(C) a reduction by CompuCredit of Employee’s base annual salary, incentive
compensation opportunity or a material reduction of Employee’s benefits (taken
as a whole) as in effect immediately prior to such reduction except as part of a
general reduction of compensation of the senior management of CompuCredit based
upon CompuCredit’s financial performance.

(ii) the failure of a successor of CompuCredit to assume in writing this
Agreement contemporaneously to becoming a successor of CompuCredit;

(iii) CompuCredit has materially breached or defaulted in the performance of any
material provision of this Agreement and has not cured such breach or default to
Employee’s reasonable satisfaction within thirty (30) days after receiving
notice thereof; or

(iv) CompuCredit or its successor transfers Employee to a location more than 50
miles outside the Atlanta, Georgia city limits.

(e) The date on which Employee’s employment expires or terminates for any reason
is referred to herein as the “Termination Date.”

3. Compensation.

(a) During the Term, CompuCredit shall pay Employee as compensation for the
Services an annual salary of $700,000. Such compensation shall be payable in
substantially equal bi-weekly installments or in such other installments or at
such other intervals as may be the policy of CompuCredit from time to time, and
shall be subject to such deductions and withholdings as are required by law or
policies of CompuCredit in effect from time to time.

 

3



--------------------------------------------------------------------------------

(b) Executive’s target bonus for each fiscal year during the Initial Term will
be as follows:

 

2007

   $ 1,850,000

2008

   $ 2,150,000

2009

   $ 2,400,000

2010

   $ 2,800,000

2011

   $ 3,200,000

Prior to March 15 of each fiscal year of CompuCredit during the Initial Term,
CompuCredit and Executive will agree upon performance goals for Executive’s
target bonus for such fiscal year, although all performance goals shall be
subject to approval by the Committee (as defined in CompuCredit’s 2004
Restricted Stock Plan or the successor thereto (the “Stock Plan”)). Based upon
the achievement of the performance goals, Executive may earn all, part or none
of the target bonus. Subject to Section 11, any bonus that is earned shall be
paid in shares of Restricted Stock (as defined in the Stock Plan). The number of
shares of Restricted Stock paid shall be determined as soon as practicable
following the filing of CompuCredit’s Form 10-K with the Securities and Exchange
Commission for the relevant fiscal year and shall be based upon the Fair Market
Value (as defined in the Stock Plan) of CompuCredit’s common stock at the end of
the fiscal year. Shares of Restricted Stock shall be deemed “awarded” as of the
first day of the year following a fiscal year with respect to which they are
earned even though the precise number may not be determinable at that time.
Subject to the provisions of Sections 3(c) to (f) and 11, any Restricted Stock
that is awarded shall vest on March 15, 2012, provided that Executive has from
the date hereof until March 15, 2012 remained in the full-time employment of
CompuCredit. In the event that Executive has not remained in the full-time
employment of CompuCredit until March 15, 2012, the Restricted Stock (or any
substitute therefor) shall not vest and shall be forfeited, except as otherwise
provided herein. Each grant of Restricted Stock shall be evidenced by a written
agreement in CompuCredit’s customary form, modified as necessary to reflect the
provisions of this Agreement. The actual bonus award will be determined as the
product of target bonus specified above multiplied by the ratio of CompuCredit’s
credit card line of business actual financial performance divided by the agreed
upon performance goal (the “Ratio”). For each fiscal year, the Ratio must be a
minimum of 70% in order for the Employee to receive a bonus for such fiscal
year. The Ratio shall be capped at 100%.

(c) Notwithstanding anything to the contrary herein, if Employee’s employment is
terminated by CompuCredit for Cause or by Employee without Good Reason (except
in the case of death or Complete Disability of Employee), CompuCredit shall be
released of its obligation to pay further compensation or benefits to Employee
as set forth in this Agreement and any Restricted Stock or restricted stock
units that have not vested shall be forfeited and not vest; provided, however,
that Employee shall be entitled to receive any salary already earned under
Section 3(a) above.

(d) Notwithstanding anything to the contrary herein, if Employee’s employment
terminates as a result of the Complete Disability of Employee, CompuCredit shall
be released of its obligation to pay further compensation or benefits to
Employee as set forth in

 

4



--------------------------------------------------------------------------------

this Agreement and any Restricted Stock or restricted stock units that have not
yet been awarded shall be forfeited and not vest; provided, however, that
Employee shall be deemed to be One Hundred Percent (100%) vested in all
Restricted Stock or restricted stock units that have been awarded prior to the
commencement of the Complete Disability of Employee, provided, further, that
Employee shall be entitled to receive his salary under Section 3(a) above for a
period of three (3) months following the determination of Complete Disability of
the Employee.

(e) Notwithstanding anything to the contrary herein, if Employee’s employment
terminates as a result of the death of Employee, CompuCredit shall be released
of its obligation to pay further compensation or benefits to Employee as set
forth in this Agreement and any Restricted Stock or restricted stock units that
have not yet been awarded shall be forfeited and not vest; provided, however,
that Employee shall be deemed to be One Hundred Percent (100%) vested in all
Restricted Stock and restricted stock units that have been awarded prior to the
death of Employee, provided, further, that Employee’s estate shall be entitled
to receive any salary already earned under Section 3(a) above.

(f) Notwithstanding anything to the contrary herein, if CompuCredit terminates
Employee’s employment for any reason other than for Cause or if Employee
terminates this Agreement or resigns for Good Reason, Employee shall be entitled
to receive (i) his then current base salary for the lesser of the remainder of
the Initial Term or, twenty-four (24) months from the Termination Date, and
(ii) Restricted Stock / restricted stock units prorated for the period served
for that calendar year in which such termination occurs. The Employee shall not
be obligated in any way to mitigate CompuCredit’s obligations to him under this
Section and any amounts earned by Employee subsequent to his termination of
employment shall not serve as an offset to the severance payments due him by
CompuCredit under this Section. Further, Employee shall be deemed to be One
Hundred Percent (100%) vested in all Restricted Stock and restricted stock units
previously awarded to Executive; provided, however, that any Restricted Stock or
restricted stock units that have not yet been granted as of the Termination Date
shall be forfeited and not vest, except as provided in the first sentence of
this Section 3(f). Payments under this Section are in addition to and not in
lieu of any benefits under the other benefit programs of CompuCredit. Without
limiting the foregoing, to the extent permitted by law, CompuCredit shall
continue the medical, disability and life insurance benefits which Executive was
receiving at the time of termination for a period of twenty-four (24) months
after the Termination Date or, if earlier, until Employee has commenced
employment elsewhere and becomes eligible for participation in the medical,
disability and life insurance programs, if any, of his successor employer.
Coverage under CompuCredit’s medical, disability and life insurance programs
shall cease with respect to each such program as Employee becomes eligible for
the medical, disability and life insurance programs, if any, of his successor
employer. CompuCredit shall thereafter have no other obligation or liability to
Employee under this Agreement.

4. Vacation. Employee shall be entitled to such number of weeks of paid vacation
in each calendar year of the Term as is provided in, and in accordance with,
CompuCredit’s policies in effect from time to time for management employees, but
no less than 5 weeks per calendar year.

 

5



--------------------------------------------------------------------------------

5. Benefits. Employee and, as applicable, Employee’s family, shall also have the
right to participate in any employee benefit plans or other fringe benefits
adopted by CompuCredit for its officers and/or other key management employees or
as a part of CompuCredit’s regular compensation structure for its employees,
including plans (to the extent offered) providing group hospitalization,
medical, dental, accidental death and disability and long-term disability income
replacement insurance benefits and any retirement income, capital accumulation,
deferred compensation and incentive compensation plans, but only if and to the
extent provided from time to time in such executive benefits plans and for so
long as CompuCredit provides or offers such benefit plans. Notwithstanding the
foregoing, the Employee acknowledges that the Restricted Stock that may be
granted pursuant to Section 3 hereof, if actually granted, is in lieu of any
options or other equity-based compensation for which Employee may otherwise be
eligible between January 1, 2007 and December 31, 2011.

6. Reimbursement for Expenses. CompuCredit shall reimburse Employee for
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of the Services hereunder for travel, entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit’s reimbursement policy as the same shall be in effect from time to
time. Reimbursement shall be made only against an itemized list of such expenses
submitted to CompuCredit by Employee within thirty (30) days after being
incurred, and, to the extent requested by CompuCredit, receipts and invoices
evidencing such expenses.

7. Confidentiality.

(a) Proprietary Information. Employee acknowledges that as an employee of
CompuCredit, he may from time to time have access to and be provided with trade
secrets (as defined under applicable law), and other confidential, secret and
proprietary information including without limitation, financial statements or
information, technical or nontechnical data, formulae, compilations, programs,
methods, data, financial plans, models, product plans, marketing or sales
strategies, portfolio information, or lists of actual or potential borrowers,
loan program participants or other customers not generally available to the
public concerning any aspect of the products, services or businesses of
CompuCredit, its affiliates, or its and their officers, directors, employees,
advisers, agents or other personnel (collectively, “Proprietary Information”).
Employee agrees that he will not, directly or indirectly, disclose, publish,
disseminate or use any Proprietary Information except in connection with the
performance of the Services. If disclosure of any Proprietary Information is
required by law, a court or agency of the government, then Employee may make
such disclosure after providing CompuCredit with reasonable notice, to the
extent that providing such notice to CompuCredit is legally permissible, so that
CompuCredit may seek protective relief.

(b) Notwithstanding the provisions of Section 7(a) above, the following shall
not be considered to be Proprietary Information: (i) any information that was in
the public domain through no fault or act of Employee prior to the disclosure
thereof to Employee; (ii) any information that came to Employee during any
employment prior to that with CompuCredit; (iii) any information that comes into
the public domain through no fault or act of Employee; and (iv) any confidential
business information that is not a trade secret on and after the three (3) year
anniversary of the Termination Date; provided, however, that the limited
duration of the

 

6



--------------------------------------------------------------------------------

confidentiality obligation with regard to Proprietary Information not
constituting a trade secret shall not operate or be construed as affording
Employee any right or license thereafter to use Proprietary Information, or as a
waiver by CompuCredit of the rights and benefits otherwise available to
CompuCredit under the laws governing the protection and enforceability of
patents, trade secrets and other intellectual property.

(c) Return of Materials. On or before the Termination Date, or when otherwise
requested by CompuCredit, Employee will deliver promptly to CompuCredit all
Proprietary Information and all other files, customer lists, management reports,
drawings, memoranda, forms, financial data and reports and other materials or
documents and equipment provided to, or obtained or created by Employee in
connection with the Services (including all copies of the foregoing, and
including all notes, records and other materials of or relating to CompuCredit
or its customers) in his possession or control and shall destroy all other
Proprietary Information in his possession.

8. Transfer and Assignment to CompuCredit.

(a) To the greatest extent possible, any Work Product will be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended)
and owned exclusively by CompuCredit. In this Agreement, “Work Product” means
work product, property, data, documentation, “know-how,” concepts, plans,
inventions, improvements, techniques, processes or information of any kind,
prepared, conceived, discovered, developed or created by Employee while employed
by CompuCredit. Employee hereby unconditionally and irrevocably transfers and
assigns to CompuCredit all right, title and interest Employee has or will have,
by operation of law or otherwise, in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks, trade secrets
and other intellectual property rights. Employee agrees to execute and deliver
to CompuCredit any transfers or other instruments which CompuCredit may deem
necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in CompuCredit.

(b) Power of Attorney. Employee hereby irrevocably constitutes and appoints
CompuCredit as his agent and attorney-in-fact, with full power of substitution,
in the name, place and stead of Employee, to execute and deliver any and all
assignments or other instruments described in Section 8(a) above that Employee
fails or refuses promptly to execute and deliver. The foregoing power and agency
are coupled with an interest and are irrevocable.

9. Covenant Against Competition.

(a) Employee acknowledges that the Proprietary Information that he has acquired
and will acquire, prior to and during the Term, includes and will include
information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit. Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers, suppliers and others having valuable business relationships with
CompuCredit. In view of the foregoing, Employee acknowledges and agrees that the
restrictive

 

7



--------------------------------------------------------------------------------

covenants contained in this Agreement are reasonably necessary to protect
CompuCredit’s legitimate business interests and goodwill.

(b) Definitions.

(i) “Competitive Position”- (A) the direct or indirect equity ownership
(excluding ownership of less than 2% of the equity of an entity listed on a
national U.S. exchange) or control of all or any portion of a “Competitor” (as
hereinafter defined), or (B) any employment, consulting, partnership, advisory,
directorship, agency, promotional or independent contractor arrangement between
Employee and any Competitor.

(ii) “Competitor”- Any entity that provides services substantially similar to
the Company Services and the revenues and assets from which represent more than
20% of the revenues or assets of such entity.

(iii) “Customers”- All persons within the Territory during the one-year period
prior to the Termination Date (A) to whom Employee offered or sold any of
CompuCredit’s products or services (including, without limitation, any
opportunity to participate in any loan program established by CompuCredit),
(B) to whom were offered or sold any of CompuCredit’s products or services or
about whom Employee had Proprietary Information, (C) who were approached by
CompuCredit with regard to a product, or (D) who were identified as potential
customers by CompuCredit’s models or processes.

(iv) “Company Services”- (A) purchasing, holding, and selling credit card or
auto, micro or home equity loans (purchased, held or sold by CompuCredit), or
portfolios thereof, or both, (B) providing credit card or auto, micro or home
equity loan servicing services or (C) engaging in the business of making credit
card or auto, micro or home equity loans to consumers.

(v) “Territory”- The United States, which is the territory within which
customers and accounts of CompuCredit will be located and where Employee will
provide Services during the term of his employment under this Agreement.

(c) Covenants of Employee. In consideration of Employee’s employment by
CompuCredit upon the terms and conditions of this Agreement, and based on and
subject to the provisions set forth in Section 9(a) above, Employee agrees that,
during the Term and for a period of one (1) year from and after the termination
of Employee’s employment hereunder by CompuCredit for Cause or by the Employee
without Good Reason, Employee will not, without the prior written consent of
CompuCredit, directly or indirectly for or on behalf of any person other than
CompuCredit, as principal, agent or otherwise:

(i) take any action in furtherance of a Competitive Position; or

 

8



--------------------------------------------------------------------------------

(ii) solicit Customers for the purpose of providing services competitive with
any of the Company Services; or

(iii) solicit or induce (or attempt to do so) to leave employment with
CompuCredit anyone who is or was, during the last year of Employee’s
relationship with CompuCredit, an employee of CompuCredit or an affiliated
entity.

(d) Employee hereby represents and warrants to CompuCredit that he is not now a
party to any agreement, court order, decree or other restriction that restricts
him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.

10. Restrictions Upon Sale of Shares. In further consideration of the terms of
employment granted herein by CompuCredit to Employee, Employee hereby agrees
that in selling any CompuCredit shares of common stock during the Term, he will
advise CompuCredit in advance of such sales and will use reasonable efforts to
effect such sales so as to minimize any adverse consequences to transactions
proposed by CompuCredit that involve its common stock.

11. Certain Covenants If CompuCredit Goes Private or There is a Change of
Control or Diminution of Book Value.

(a) If at any time prior to March 15, 2012, CompuCredit becomes a “private”
company (which, for purposes hereof, means a company whose shares of common
stock are no longer traded on a national securities exchange and /or are owned
beneficially by not more than 100 shareholders) while still being controlled by
a “permitted owner” as defined below (any such occurrence, a “Going-private
Transaction”), then (i) one-half of the shares of Restricted Stock that had been
awarded prior to the Going-private Transaction shall immediately vest and shall
correspondingly be sold as part of the Going-private Transaction, and (ii) the
remaining one-half of the shares of Restricted Stock that had been awarded prior
to the Going-private Transaction shall be converted into “restricted stock
units” on the basis of one unit per share of Restricted Stock. Provided that
Executive has from the date hereof until March 15, 2012 remained in full-time
employment of CompuCredit, these restricted stock units shall vest on March 15,
2012, at which time CompuCredit immediately shall redeem the restricted stock
units based upon their fair market value as of the end of fiscal year 2011. In
addition, notwithstanding the provisions of Section 3(b), any bonuses that are
earned subsequent to a Going-private Transaction shall be paid in restricted
stock units rather than Restricted Stock.

(b) If at any time during the Initial Term a “change in control” of CompuCredit
occurs, any Restricted Stock and restricted stock units that prior thereto had
been awarded shall immediately vest and be redeemed by CompuCredit immediately
and any future bonuses provided for in Section 3(b) shall be paid in cash rather
than in shares of Restricted Stock. For these purposes, a “change in control”
shall mean the cumulative sale of more than 60% of the credit card portfolio
(measured by number of accounts or dollar receivables) to any entity, for any
purpose other than for securitization purposes, in any consecutive 12 month
period

 

9



--------------------------------------------------------------------------------

or the acquisition of 50% or more of the “beneficial ownership” of the voting
equity securities of CompuCredit (on a fully diluted as-converted basis) by any
person or “group” (with the terms “beneficial ownership” and “group” having the
meanings given to them for purposes of Schedule 13D under the Securities
Exchange Act of 1934, as amended) other than (i) Frank J. Hanna, III, David G.
Hanna, their spouses, their descendants and the spouses of their descendants,
(ii) trusts and other entities established generally for the benefit of Frank J.
Hanna, III, David G. Hanna, their spouses, their descendants and the spouses of
their descendants, and/or (iii) charitable trusts, foundations or similar
entities established by any of the foregoing.

(c) For the purposes of Section 11(a) and 11(b), the fair market value of the
restricted stock units shall be computed by applying price-to-book ratio
implicit in the Going-private Transaction to the book value of CompuCredit for
the fiscal year for which the bonus is being computed and, in the case of
redemption in 2012, for fiscal year 2011, but in no event shall the fair market
value on redemption be less than the amount of the bonuses that generated the
restricted stock units.

12. Indemnification. In the event that the Employee is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a “claim” by reason of (or arising in part out
of) an “indemnifiable event,” CompuCredit shall indemnify Employee to the full
extent authorized or permitted by law as soon as practicable after written
demand is presented to CompuCredit, against any and all “expenses,” judgments,
fines, penalties, and amounts paid in settlement (including interest,
assessments and other charges paid or payable in connection with or in respect
of such expenses, judgments, fines or settlement) of such claim, provided that
CompuCredit shall be obligated to indemnify only for settlements that it has
approved in advance, which approval shall not be unreasonably withheld. For
these purposes, (i) a “claim” shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by or in the right of CompuCredit or any other party, which Employee believes in
good faith might lead to the institution of any such action, suit or proceeding,
whether civil, administrative, investigative or other, arising in connection
with an indemnifiable event, (ii) “expenses” includes attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including an
appeal), or preparing to defend, be a witness in or participate in any claim
relating to an indemnifiable event, provided that any attorney representing
Employee shall cooperate fully with CompuCredit and its attorneys in order to
minimize the duplication of expenses; and (iii) an “indemnifiable event” means
any event or occurrence related to the fact the Employee is or was an executive
officer of CompuCredit, or is or was serving at the request of CompuCredit as a
director, officer, or trustee of another corporation, trust or other enterprise,
or by anything done or not done by Employee in such capacity.

13. Interpretation; Severability. All rights and restrictions contained in this
Agreement may be exercised and shall be applicable and binding only to the
extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary so that they will not render this Agreement
illegal, invalid or unenforceable. It is understood and agreed that the
provisions hereof are severable; if such provisions shall be deemed invalid or
unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited

 

10



--------------------------------------------------------------------------------

to the extent necessary to render it valid and enforceable, and the
unenforceability of any provisions hereof shall not in any event cause any other
provision hereof to be unenforceable. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

14. Relief. In the event of any threatened or actual breach of the provisions of
this Agreement by either party, the other party shall be entitled to injunctive
relief in addition to any other remedies it may have at law or in equity.

15. Nonwaiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement, unless such waiver is
contained in a writing signed by or on behalf of both parties.

16. Notices. Any notice or other communication required or permitted hereunder
shall be deemed sufficiently given if delivered by hand or sent by registered or
certified mail, return receipt requested, postage and fees prepaid, addressed to
the party to be notified as follows:

 

(a) If to CompuCredit:

  CompuCredit Corporation   245 Perimeter Center Parkway, Suite 600   Atlanta,
GA 30346   Attn: David G. Hanna

(b) If to Employee:

  Krishnakumar Srinivasan   c/o CompuCredit Corporation  

245 Perimeter Center Parkway, Suite 600

Atlanta, GA 30346

or in each case to such other address as either party may from time to time
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia.

18. Entire Agreement; Amendment. This Agreement contains the sole and entire
agreement between the parties hereto with respect to CompuCredit’s employment of
Employee and supersedes all prior discussions and agreements between the parties
relating to such employment, and any such prior agreements shall, from and after
the date hereof, be null and void. Employee is a sophisticated business person
and has received such documents and other information as he has deemed necessary
to make his own independent judgment as to the merits of this Agreement and the
remuneration that he will receive as a result hereof; further, it is hereby
agreed by Employee that neither CompuCredit nor any affiliated entities have
made any representation to Employee other than those specifically set forth in
this Agreement. This

 

11



--------------------------------------------------------------------------------

Agreement shall not be modified or amended except by an instrument in writing
signed by or on behalf of the parties hereto. Furthermore, if any portion of
this Agreement conflicts with any future agreement signed between CompuCredit
and Employee, this Agreement shall control unless such future agreement clearly
specifies that it is intended to supercede all or a specific provision of this
Agreement.

19. Parties Benefited. This Agreement shall inure to the benefit of, and be
binding upon Employee, CompuCredit, and their respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.

20. Tax Consequences. CompuCredit shall have no obligation to Employee with
respect to any tax obligation Employee incurs as a result of or attributable to
this Agreement, including all supplemental agreements and employee benefit
plans, if any, in which Employee may hereafter participate, or arising from any
payments made or to be made hereunder or thereunder.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed an original, and all of such counterparts shall
together constitute one and the same agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COMPUCREDIT CORPORATION

By:

 

/s/ David G. Hanna

  David G. Hanna, Chief Executive Officer  

/s/ Krishnakumar Srinivasan

  Krishnakumar Srinivasan

 

13